Judge VOGT
concurring in part and dissenting in part.
Because I believe the trial court's alternative remedy was a proper exercise of its equitable powers and was consistent with supreme court precedent, I respectfully dissent from Part II(B) of the majority opinion. In all other respects, I concur with the majority.
In support of its conclusion that the trial court's alternative remedy does not comport with Colorado law, the majority cites Valley Development Co. v. Weeks, 147 Colo. 591, 364 *287P.2d 730 (1961). In my view, Brown v. Bradbury, 110 Colo. 537, 135 P.2d 1013 (1943), not Weeks, applies here and supports the resolution reached by the trial court.
In Weeks, the supreme court summarized its earlier decisions addressing the issue presented in this case and then continued:
We believe that [these cases] correctly set forth the applicable law except where a trial court has, under its equitable powers in cases involving easements, determined the conditions under which such easement may be altered where other equities have arisen. In cases of the latter type, the Brown doctrine is applicable.
Valley Development Co. v. Weeks, supra, 147 Colo. at 595, 364 P.2d at 732.
Thus, Weeks clearly leaves open the alternative of a remedy less drastic than requiring restoration of the easement to its pre-trespass state in appropriate cases. In my view, it was within the discretion of the trial court, sitting in equity, to deem this to be such a case.
Whenever there is ownership of property subject to an easement, there is a dichotomy of interests, both of which must be respected, and which must be kept, as nearly as possible, in balance. Hornsilver Circle Ltd. v. Trope, 904 P.2d 1353 (Colo.App.1995). In accordance with this principle, the trial judge here-who also sits as a water judge-recognized that plaintiff had a right to the delivery of water to its property in the appropriate quantity and quality and at the appropriate time, consistent with its adjudicated rights, but that defendant also had an equal right as a co-owner of water in the ditches and a right to use the servient estate in a manner not unreasonably restricted by the existence and use of plaintiff's easement.
Reasoning that, because an equitable remedy was sought, it was required to balance the equities between the parties in fashioning that remedy, the court observed:
Up to the time of trial, plaintiff has not been denied access to the ditches or denied the opportunity to maintain them. He has not suffered any diminution in the amount or quantity delivered through the system. Defendant agreed in argument that plaintiff should not suffer any increased cost of maintenance of the ditches because of the development of the servient estate. Traditional maintenance of the ditches and the disposition of spoilage is inconsistent with development currently being constructed on the property. Restoration of the ditches to their condition prior to the trespass would be costly and substantially interfere with development plans of defendant.
The court's observations are supported by the evidence presented at trial. For example, in regard to the cost of restoration, there was testimony that it would cost several million dollars to remove improvements constructed by defendant and restore the ditches to their original condition.
The trial court correctly recognized that, although a trespass had occurred, there were still equities to be balanced. It concluded that an appropriate equitable remedy would be to give defendant the alternative to "assume all responsibility for and expense of operation and maintenance of the ditches on its property and be obligated to deliver water to plaintiff upon demand at its current locations on plaintiff's property in the amount and quality and at the time consistent with plaintiff's adjudicated rights."
On its face, this remedy appears calculated to ensure that, although the ditches would not be restored to their original condition, plaintiff's rights would be fully protected. See Valley Development Co. v. Weeks, supra, 147 Colo. at 595, 364 P.2d at 732 (noting that Brown remedy was appropriate where, although the location of plaintiff's easement was altered, plaintiff's rights "were not in reality forfeited"). Further, even accepting plaintiff's arguments on appeal as to how it would be disadvantaged by the alternative offered by the trial court, I believe it was within the court's discretion to conclude that these disadvantages would be outweighed by the drastic consequences to defendant that would result from requiring restoration of the servient estate to its pre-trespass condition.
I thus conclude that the trial court's alternative remedy was entirely permissible under Colorado law and was an appropriate exercise of its equitable powers. In light of *288this conclusion, and because I am unpersuaded by the other arguments presented on appeal and cross-appeal in favor of reversal, I would affirm the judgment of the trial court in its entirety.